Citation Nr: 0526057	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of a right ankle. 

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In December 1999, the Board remanded the issue of entitlement 
to a compensable rating for the veteran's service-connected 
residuals of a fracture of the right ankle.  As a 
consequence, in August 2000, the RO increased the rating to 
20 percent.  The veteran indicated in August 2000 that the 
decision satisfied his appeal; thus, his appeal was 
withdrawn.  In March 2001, however, the RO received a Notice 
of Disagreement regarding the 20 percent rating.  Inasmuch as 
the veteran withdrew his previous appeal, the RO's treating 
the statement as a Notice of Disagreement was appropriate.

In October 2003, a hearing was held before the undersigned in 
the Board's offices in Washington, DC.  The transcript of 
that hearing is associated with the claims folder.

In March 2004, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).

By a rating decision dated in March 2003, the RO denied the 
veteran's claims of entitlement to service connection for a 
right hip disorder and service connection for any back 
disorder.  In an October 2003 statement, the veteran 
expressed his disagreement with this determination.  The 
filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  The RO has not yet issued a Statement of the Case as 
to the issue of entitlement to DIC under 38 U.S.C.A. § 1318.  
Under the jurisprudence of the Court, the Board is obligated 
to remand the issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the matters are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right ankle disability is manifested by pain 
and limited motion, with no evidence of ankylosis, malunion 
of the os calcis or astragalus, or nonunion or malunion of 
the tibia or fibula.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a fracture of a right ankle have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are July 2001 and March 2004 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claim for an increased rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, the claim was 
adjudicated in August 2000.   Thereafter, the RO provided 
notice in July 2001 and March 2004.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from University of Pennsylvania Medical 
Center; and VA examination reports dated in July 1995, June 
1998, July 2000, March 2002, and April 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

In August 1988, the veteran was awarded service connection 
for residuals of a fracture of a right ankle.  At that time, 
the right ankle disability was assigned a noncompensable 
evaluation.  

In May 1995, the veteran's claim for an increased disability 
rating was received.  In July 1995, the veteran presented for 
a VA examination.  Range of motion studies revealed 
dorsiflexion to 15 degrees and plantar flexion to 35 degrees.  
Discomfort was noted in full passive inversion and eversion 
of the right ankle.  X-rays of the right ankle revealed a 
corticated bone density just inferior to the medial 
malleolus.  There was no underlying soft tissue swelling and 
the ankle mortise was intact.  There was also no evidence of 
acute fracture.

In July 1995, the RO continued the noncompensable disability 
evaluation for the veteran's service-connected right ankle 
disability.  The veteran duly appealed and was consequently 
scheduled for VA examination in June 1998.  Objective 
findings included minimal tenderness in the lateral aspect of 
the ankle joint and the lateral collateral ligament.  There 
was no evidence of redness, swelling, instability, 
fatiguability, or incoordination.  Dorsiflexion was to 25 
degrees and plantar flexion was to 45 degrees.  There was no 
limitation of motion due to pain.  The examiner did note that 
the joint was prone to exacerbations and flare-ups.  The 
examiner's impression was right ankle strain.

In December 1999, the matter was certified to the Board and 
then remanded for additional evidentiary development.  

VA treatment records consistently reveal complaints of pain 
in the right ankle and limitation of motion due to pain 
beginning in October 1999.

In July 2000, the veteran reported for another VA 
examination.  Physical examination revealed tenderness along 
the ankle mortise, especially below the medial malleolus.  
There was no evidence of subluxation, ligamentous laxity, 
fatigability, or incoordination.  Dorsiflexion was to 5 
degrees, and plantar flexion was to 10 degrees.  There was no 
evidence of weakened motion or additional loss of range of 
motion.  There was tenderness to inversion and eversion, 
especially on passive movements.  There was no evidence of 
ankylosis, muscle atrophy, or change of skin over the joint.  
The veteran was diagnosed as having degenerative strain of 
the right ankle joint.  The examiner assessed the veteran's 
functional impairment as being marked, as greater than 80 
percent impairment due to the inability to weight bear on the 
joint.  

In August 2000, the RO awarded a 20 percent disability rating 
for the veteran's service-connected right ankle disability.  
Subsequently, in August 2000, the veteran submitted a stated 
that the rating decision satisfied his appeal; however, in 
March 2001, the veteran submitted a notice of disagreement 
with the August 2000 rating decision.  

In March 2002, the veteran was scheduled for a VA 
examination.  Objective findings included some 
hyperpigmentation of the skin overlying the malleolus, medial 
and lateral.  Dorsiflexion was to 7 degrees and plantar 
flexion was to 10 degrees.  Inversion and eversion were full 
and intact.  The joint was stable and there was no evidence 
of laxity or atrophy.  X-rays of the ankle were normal.  The 
examiner noted that the veteran was prone to progression of 
his symptoms.

University of Pennsylvania Medical Center records reveal 
treatment regarding complaints of pain and stiffness in the 
right ankle.  In October 2003, the veteran presented 
testimony at a video conference hearing.  The veteran's 
representative requested an increased disability rating 
because of arthritis and on an extraschedular basis.  It was 
noted that the pain and stiffness was chronic and that his 
medications included ibuprofen and Extra Strength Aleve.  
Additionally, he allegedly experienced swelling about three 
times a week.  He also reported that he had trouble balancing 
himself without the use of a cane and that he experienced 
difficulties with pushing off the foot.

In March 2004, the matter was remanded by the Board for 
additional evidentiary development.  In April 2004, the 
veteran was scheduled for an additional VA examination.  
Physical examination revealed tenderness on the outer margin 
of the ankle.  Dorsiflexion was to 10 degrees and plantar 
flexion was to 15 degrees.  No instability of the right ankle 
joint was noted.  X-ray of the ankle was normal.  The veteran 
was diagnosed as having an ankle strain.  The examiner 
commented that there was evidence to suggest mild reduction 
in endurance and some incoordination, which was compensated 
for with the use of a cane.  

II. Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

More recently, the Court held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

III. Analysis

The veteran's service-connected right ankle disability is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, pertaining to limitation of motion of 
the ankle.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A maximum 20 
percent rating is assigned for marked range of motion 
impairment.

After reviewing the evidence of record, the Board finds that 
a rating in excess of 20 percent for the veteran's right 
ankle disability is not warranted under Diagnostic Code 5271.  
As set forth above, a rating of 20 percent is the maximum 
rating available under this code.  

The Board acknowledges the veteran's allegation that he is 
entitled to an increased disability evaluation because he has 
arthritis in his right ankle; however, as compensation is 
provided under this code for limitation of motion, a separate 
compensable rating for arthritis of the ankle under 
Diagnostic Codes 5003, 5010 would not be warranted as the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice for the same symptoms.  38 
C.F.R. § 4.14 (2004); see also Brady v. Brown, 4 Vet. App. 
203 (1993).  Moreover, it is also noted that the record does 
not contain x-ray evidence of arthritis in the right ankle.  

Likewise, the Board has considered the applicability of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), including whether 
there is a basis for assigning a rating in excess of 20 
percent due to additional limitation of motion resulting from 
pain or functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Yet, as the veteran already receives the maximum rating for 
limitation of ankle motion, there is no basis for a higher 
rating based on these factors.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  As a result, the Board finds that the 
criteria set forth in Diagnostic Code 5271 do not provide a 
basis to assign a rating in excess of the currently assigned 
20 percent for the veteran's service-connected right ankle 
disability.

There are other diagnostic codes that potentially relate to 
impairment of the ankle; the veteran is entitled to be rated 
under the code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After 
reviewing these alternative provisions, however, the Board 
can find no basis on which to assign a rating in excess of 20 
percent.  For example, there is no evidence of ankylosis 
ratable under Codes 5270 and 5272 (2004).  Ankylosis is 
defined as "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  In this case, the evidence of record shows that the 
veteran has never exhibited ankylosis of the right ankle, and 
he does not contend that his ankle is ankylosed.  
Consequently, the Board finds that the provisions pertaining 
to ankylosis to not warrant an initial rating in excess of 20 
percent.

The Board also find that the veteran's right ankle disability 
is not manifested by malunion of the os calcis or astragalus 
ratable under Diagnostic Code 5273 (2004); nonunion or 
malunion of the tibia or fibula, ratable under Diagnostic 
Code 5262 (2004); or of astragalectomy residuals ratable 
under Diagnostic Code 5274 (2004).  Indeed, repeated VA 
medical examinations, including X-ray studies, have been 
negative for any such findings.  Thus, these provisions do 
not provide a rating in excess of 20 percent for the 
veteran's right ankle disability.

In light of the veteran's assertions, the assignment of an 
extraschedular rating was also considered in this case under 
38 C.F.R. § 3.321(b)(1).  The record, however, record 
contains no probative evidence that the veteran's service-
connected right ankle disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right ankle disability is appropriately 
compensated by the currently assigned schedular rating.

In summary, the Board finds that the competent and probative 
evidence of record does not support the assignment of an 
initial rating in excess of 20 percent for the veteran's 
right ankle disability.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C. § 
5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for residuals of 
a fracture of a right ankle is denied.


REMAND

The Board notes that the veteran's claims of entitlement to 
entitlement to service connection for a right hip disorder 
and entitlement to service connection for any back disorder 
were denied by means of a March 2003 rating decision.  The 
veteran submitted a written notice of disagreement as to that 
rating action in October 2003.  There is, however, no record 
that a statement of the case was issued to the veteran 
concerning these issues.  Accordingly, the Board is required 
to remand these issues to the RO for the issuance of a 
statement of the case.   See Manlicon v. West, 12 Vet. App. 
238 (1999). 

Accordingly, the case is REMANDED for the following:

With regards to the issues of entitlement 
to service connection for a right hip 
disorder and entitlement to service 
connection for any back disorder, the RO 
should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of 
a statement of the case so that the 
veteran may have the opportunity to 
complete an appeal on these issues (if he 
so desires) by filing a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


